DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities: line 2 recites the limitation “controlling” this should read “controlling.” Appropriate correction is required.
Claim 10 objected to because of the following informalities:  line 5 recites the limitation "seting" this should read "setting."  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 8, 10, and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 and 9 recite the limitation “a risk index.” It is unclear if this risk index is the same risk index referred to on line 3 of claim 1. Independent claims 12 and 13 recite similar limitations as those stated above and are therefore rejected to for the same reasons.
Claim 8 lines 3-4 recite the limitation “offsetting at least a specific region corresponding to the risk index to be set on the roadway side to the sidewalk side.” It is unclear what is meant by this statement. Examiner interprets it as altering a specific region corresponding to the risk index to be set on the roadway side to the sidewalk side. 
Claim 10 line 5 and 6-7 recite the limitation “a risk index.” It is unclear if this risk index is the same risk index referred to on line 3 of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hieida (US 20220169245 A1) in view of Masuike (US 20190221115 A1).
Regarding claim 1, Hieida teaches
A vehicle control method comprising: see at least FIG. 1 ‘autonomous driving control unit’
recognizing a vicinity of a vehicle; see at least [0070] where the vehicle comprises a data acquisition unit 102 which includes various types of sensors for detecting the environment outside of the vehicle.
setting a risk index for a recognized traffic participant; see at least [0106] where the vehicle control system 100 comprises an emergency avoidance unit 171 which recognizes an obstacle such as a pedestrian and a bicycle. Also see at least FIG. 2 and [0125] where the danger level determination unit 209 determines a danger level of a collision with the own vehicle for each of the objects (pedestrian and bicycle).
controlling a vehicle-mounted instrument of the vehicle based on the set risk index; and see at least [0126] where the drive assist control unit 210 assists with driving the own vehicle based on result obtained by the danger level determination unit 209.

Hieida teaches all of the elements of the current invention as stated above except
setting a risk index for a position at which the traffic participant will be present in the future based on ease of entry of the traffic participant from a sidewalk to a roadway adjacent to the sidewalk in a region that the traffic participant traveling on the sidewalk will enter in the future, and 
increasing a risk index to be set on the roadway side as there is a greater tendency for the traffic participant to enter the roadway.
Masuike teaches it is known to provide the above elements. See at least FIG. 1 and [0100]-[0102] where the controller 5 determines the danger level of the sidewalk based on the presence of a guardrail, a curb, a pedestrian and a cyclist, etc. Also see at least [0105] where the controller 5 may “weight the position without the guardrail and the position where the sidewalk or the roadway has been changed more heavily than the other positions, and determine that the danger level at the predetermined position of the sidewalk is higher.”
Further, see at least [0107] where the controller 5 determines the danger level based on the presence or absence of a guardrail installed near a sidewalk. “In a sidewalk without a guardrail, it is considered probable that a pedestrian would go into the roadway. Therefore, for example, the controller 5 determines that the danger level of a position at which the guardrail is not located is higher than a position at which the guardrail is located.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hieida to incorporate the teachings of Masuike and provide the vehicle control system comprising setting a risk index for a position at which the traffic participant will be present in the future based on ease of entry of the traffic participant from a sidewalk to a roadway adjacent to the sidewalk in a region that the traffic participant traveling on the sidewalk will enter in the future, and increasing a risk index to be set on the roadway side as there is a greater tendency for the traffic participant to enter the roadway. In doing so, the system can output information to the in-vehicle device if the danger level is high and a driver needs attention [0139].

Regarding claim 2, Hieida in view of Masuike teaches
The vehicle control method according to claim 1, further comprising: controlling a speed and steering of the vehicle based on the set risk index. See at least Hieida [0102]-[0103] where the action control unit 135 controls an action of the own vehicle including the acceleration/deceleration control unit 172 and the direction control unit 173.

Regarding claim 3, Hieida in view of Masuike teaches
The vehicle control method according to claim 1, further comprising: 
controlling an output device to output information for making an occupant of the vehicle to stare at the traffic participant based on the set risk index. See at least Masuike [0127] where the in-vehicle device 110 may output the state and the danger level in order to notify a driver. Also see [0139] where the roadside device can output information to the in-vehicle device 110 if the danger level of the sidewalk is high and requires a driver’s attention. 

Regarding claim 4, Hieida in view of Masuike teaches
The vehicle control method according to claim 1, wherein the traffic participant is a bicycle. See at least Masuike [0100] where the controller 5 may detect abrupt entry of a pedestrian or cyclist into a roadway.

Regarding claim 5, Hieida in view of Masuike teaches
The vehicle control device according to claim 1, further comprising:
 setting a risk index to be set on the roadway side when a structure of a boundary between the sidewalk and the roadway is a structure in which the traffic participant is able to enter the roadway from the sidewalk to be larger than the risk index to be set on the roadway side when the structure is a structure that makes it impossible to enter the roadway. See at least Masuike [0107] where the controller 5 determines the danger level based on the presence or absence of a guardrail installed near a sidewalk. “In a sidewalk with a guardrail, it is considered improbable that a pedestrian would climb over the guardrail and go into the roadway. In a sidewalk without a guardrail, it is considered probable that a pedestrian would go into the roadway. Therefore, for example, the controller 5 determines that the danger level of a position at which the guardrail is not located is higher than a position at which the guardrail is located.”

Regarding claim 6, Hieida in view of Masuike teaches
The vehicle control method according to claim 1, further comprising: setting the risk index in accordance with a type of structure of a boundary between the sidewalk and the roadway. See at least Masuike FIG. 1 and [0107] where the danger level is set based on the presence or absence of a guardrail installed near the sidewalk.

Regarding claim 7, Hieida in view of Masuike teaches
The vehicle control method according to claim 6, wherein the structure is a type of curbstone provided at the boundary. See at least Masuike [0109] where the controller 5 may determine the danger level based on the presence or absence of a curb. For example, a “sidewalk with a curb is separated from a roadway by the curb.” The higher the height of the curb, the more improbable that a pedestrian would stride over the curb and go into the roadway. 

Regarding claim 8, Hieida in view of Masuike teaches
The vehicle control method according to claim 1, further comprising: wherein, in a case where at least the risk index is equal or greater than a threshold. offsetting at least a specific region corresponding to the risk index to be set on the roadway side to the sidewalk side. See at least Hieida FIG.’s 32- 33 and [0280] where the danger level determination unit 2513 predicts that the moving range of bicycle A will intersect with the predicted future reaching range of the vehicle and determines that there is a danger of a collision. Also see at least [0278]-[0279] where the moving range of the bicycle A is estimated and then re-estimated for covering the redesigned routes 3301 and 3302.

Regarding claim 9, Hieida in view of Masuike teaches
The vehicle control method according to claim 1, further comprising: setting the risk index to be set on the roadway side when the traffic participant's face or body is directed toward the roadway side to be larger than the risk index to be set on the roadway side when the traffic participant's face or body is not directed toward the roadway side. See at least Masuike [0100] where the controller 5 may detect a state of dangerous action such as abrupt entry of a pedestrian or the cyclist from the image data captured by the camera. The controller 5 calculates the moving direction based on a change in the position of a pedestrian, for example, if the moving direction of the pedestrian or the cyclist is a direction toward the roadway, the controller 5 may determine that the pedestrian or the cyclist has entered into the roadway. 

Regarding claim 11, Hieida in view of Masuike teaches
The vehicle control method according to claim 1, further comprising: 
setting the risk index to be set on the roadway side when there is an object having an influence on traveling of the traffic participant in front of a region that the traffic participant traveling on the sidewalk will enter in the future to be larger than the risk index to be set on the roadway side when there is no object having an influence on the traveling of the traffic participant. See at least Masuike [0117]-[0118] where the controller 5 determines the danger level based on the presence or absence of the pedestrian and cyclist on the sidewalk and the number thereof. The greater the number of pedestrians or cyclists is, the higher the danger level the controller 5 determines and therefore the more probable that the pedestrian or cyclist will enter into the roadway.

Regarding claim 12, Hieida in view of Masuike teaches
A vehicle control device comprising: a recognizer configured to recognize a vicinity of a vehicle; a setter configured to set a risk index for a traffic participant recognized by the recognizer; and a controller configured to control a vehicle-mounted instrument of the vehicle based on the risk index which is set by the setter, wherein the setter sets a risk index for a position at which the traffic participant will be present in the future based on ease of entry of the traffic participant from a sidewalk to a roadway adjacent to the sidewalk in a region that the traffic participant traveling on the sidewalk will enter in the future, and increases a risk index to be set on the roadway side as there is a greater tendency for the traffic participant to enter the roadway. See preceding logic for claim 1.
Regarding claim 13, Hieida in view of Masuike teaches
A non-transitory computer readable storage medium that stores a program to be executed by a computer to at least: see at least Hieida FIG. 1 storage unit 111 recognize a vicinity of a vehicle; set a risk index for a recognized traffic participant; control a vehicle-mounted instrument of the vehicle based on the set risk index; and set a risk index for a position at which the traffic participant will be present in the future based on ease of entry of the traffic participant from a sidewalk to a roadway adjacent to the sidewalk in a region that the traffic participant traveling on the sidewalk will enter in the future, and increase a risk index to be set on the roadway side as there is a greater tendency for the traffic participant to enter the roadway. See preceding logic for claim 1.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hieida in view of Masuike as applied to claim 1 above, and further in view of Shalev-Shwartz (US 20190377354 A1).
	Regarding claim 10, Hieida in view of Masuike teaches
	The vehicle control method according to claim 1, 25 wherein the traffic participant includes a person or a moving object that a person is on board, and the vehicle control method further comprising: see at least preceding logic for claim 1.
	Hieida in view of Masuike teach all of the elements of the current invention as stated above except setting a risk index to be set on the roadway side when a central axis of the traffic participant or the moving object tilts in a vertical direction to be larger than a risk index to be set on the roadway side when the central axis of the traffic participant or the moving object does not tilt in the vertical direction. 
Shalev-Shwartz teaches it is known to provide the above elements. See at least FIG. 12 and [0386] where if the at least one navigational constraint is triggered by the detected driving condition and a representation of the target object is included, the navigational constraint module may cause at least a second adjustment of the host vehicle in response to the target object. For example, if the vehicle detects a pedestrian leaning towards the roadway, the vehicle will activate the braking system in response.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Hieida in view of Masuike to incorporate the teachings of Shalev-Shwartz and provide setting a risk index to be set on the roadway side when a central axis of the traffic participant or the moving object tilts in a vertical direction to be larger than a risk index to be set on the roadway side when the central axis of the traffic participant or the moving object does not tilt in the vertical direction. In doing so, the autonomous vehicle will be better able to navigate to a destination by avoiding obstacles and pedestrians and responding to situations that occur or develop during the vehicle’s operation [0003].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./09/10/2022             Examiner, Art Unit 3661                                                                                                                                                                                           

/Elaine Gort/             Supervisory Patent Examiner, Art Unit 3661